On Rehearing
HAWTHORNE, Justice
(dissenting).
I am of the opinion that judicial days, are contemplated throughout R.S. 15:542,. and that an accused, when his bills are not timely acted upon, is thereby granted a delay for appealing — after the signing of the bills — of as many judicial days as the judge waited after the tenth judicial day after the rendition of judgment before acting on the bills of exception tendered to him.
In the present case the judgment complained of was rendered on Juno 13, 1956. *885On June 26, 1956, the accused tendered to the trial judge his bills of exception, and the judge signed and filed the bills on September 28, 1956. 1 However, the motion for an appeal was not made until November 19, 1956, and consequently under my interpretation of R.S. 15 :542, the motion for an appeal filed in the lower court in the instant case was not timely, requiring the dismissal of this appeal.

. The court recessed during July and August.